Title: John C. Payne (for JM) to Robert Walsh, 19 May 1836
From: Payne, John Coles
To: Walsh, Robert


                        
                            
                                Sir.
                            
                            
                                
                                    Montpellier
                                
                                19. May 1836.
                            
                        
                        
                        Mr. Madison being entirely disqualified by present indisposition to reply to your letter of the 22d ulto.,
                            he desires me to do it for him. I therefore enclose a brief note of the characteristic events of his life, and a list of
                            his printed works now recollected. The list does not of course include his share in the printed proceedings of the old and
                            new Congress & the Convention & Legislature of Virginia, and also his official acts during his Executive
                            services in the Government of the U. S. He does not recollect any printed biography worthy of notice. A neighbouring
                            friend in consequence of an application to Mr. Madison from Mr. Longacre furnished a brief biographical material for his
                            "National Portrait Gallery", which is not yet, tho’ it soon may be, made public.
                        Mr. Madison desires me to assure you of his continued esteem and his sincere wish that your meditated trip
                            across the Atlantic may have the effect of fully re-establishing your health which it is understood has of late been
                            impaired, and prove in every other respect gratifying to you.
                        
                        
                            
                                J. C. Payne—
                            
                        
                    